Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Akil Rashidi Bey appeals the district court’s order dismissing his U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bey v. Commonwealth, No. 1:13-cv-00176-LO-IDD, 2014 WL 1233443 (E.D.Va. Mar. 20, 2014). We dispense with oral argument- because the facts and legal contentions are adequately presented in the materials before this *165court and argument would not aid the decisional process.

AFFIRMED.